DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 18.
Pending: 1-34. 

Response to Arguments
Only outstanding rejection to the case was Non-statutory Double Patenting rejection. Applicants have filed a Terminal Disclaimer approved 02/10/2021 and thus claims 1-34 are being allowed.
Allowable Subject Matter
Claim(s) 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is Shu (US 5170482 A) and Park (US 20040042473 A1).
Shu discloses a hypercube system which has been modified by adding additional communication links between the most distant nodes of a classic hypercube topology is described herein. This improvement in a hypercube topology is termed as a Modified Hypercube topology. Such a topology contains extra links which connects a node to another node in the topology which requires the greatest number of nodal hops over the shortest path. Also stated another way, that node having the greatest number of singly traversed or hopped nodes along the shortest path from an originating node to that node makes that node the most distant processor node. If hamming were to be implemented in the system, there is added an extra link between two nodes having the greatest hamming distance. Such a system makes a technological trade off to reduce the diameter of a classic hypercube at the cost of incrementally increasing the number of I/O ports at each node. This trade off has been recognized in the industry as advantageous since a great gain in performance is achieved n exchange for an incremental impact to the hardware. Clearly the performance advantages of the present invention grows as the number of nodes in the hypercube grows and the maximum distance between nodes increases.
Park discloses a method for providing a QoS-guaranteeing multi-path and a method for providing disjoint paths using the same are provided. The method configures the shortest path tree by adapting the start node "s" and the destination node "d". When a new node is selected as a tree node in  

Re: Independent Claim 1 (and dependent claim(s) 2-13), there is no teaching or suggestion in the prior art of record to provide:
wherein (i) each processor is associated with a root distance from the data source, the root distance being, among the root distances associated with the processors connected to the processor by the processor's in- links, the least one of such root distances plus one, the root distance of the data source being zero; (ii) the data source associates each data packet with one of the groups and provides the data packets according to its assign group to one or more processors of the same group having a root distance of one; and (iii) each processor provides through its out-links the data packets of the processor's group to other processors associated with the processor's group.
 
Re: Independent Claim 18 (and dependent claim(s) 19-34), there is no teaching or suggestion in the prior art of record to provide:
the root distance being, among the root distances associated with the processors connected to the processor by the processor's in-links, the least one of such root distances plus one, the root distance of the data source being zero; associating each data packet with one of the groups; and providing the data packets according to its assigned group to one or more processors of the same group having a root 
	 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov